OPINION — AG — ** ORPHAN — DELINQUENT — PETITION ** A GIRL 15 YEARS OF AGE WHO WAS COMMITTED ON MARCH 1945, FROM MUSKOGEE TO THE WHITAKER STATE ORPHAN HOME AT PRYOR BUT WHO HAS BECOME INCORRIGIBLE AND SHOULD PROPERLY BE SENT TO THE STATE TRAINING SCHOOL, HAS JUST BEEN REFERRED TO THE WRITER. . . . THIS CHILD MAY BE RETURNED TO MUSKOGEE COUNTY, PURSUANT TO 10 Ohio St. 347 [10-347], AND THAT A PETITION MAY THEREUPON BE FILED WITH THE JUVENILE COURT OF MUSKOGEE COUNTY, PURSUANT TO 10 Ohio St. 105 [10-105] AND SAID COURT IS VESTED WITH AUTHORITY, AFTER DUE HEARING, TO COMMIT SAID GIRL TO THE STATE TRAINING SCHOOL AT TECUMSEH. (JUVENILE, MINOR STATE INSTITUTION, GUARDIANSHIP, COURT) CITE: 10 Ohio St. 341 [10-341], 10 Ohio St. 358 [10-358] (SAM H. LATTIMORE)